TEEATI-ORNEY                 GENERAL
                        OF      23cKAs
                        Au-       1% TEXAR

                              April 28, 1960


Mr. Joseph Ii.Arnette                        Opinion No. W-829
Secretary
Texas State Board of Pharmacy                Re: Would a practitioner
Austin, Texas                                    who fills prescriptions
                                                 be required to have a
                                                 permit from the Texas
                                                 State Board of Pharmacy
                                                 and can the practitioner
                                                 authorize his nurse or
                                                 aide to fill and dls-
pear Mr. Arnatte:                                pense prescriptions.
          You have requested an opinion from this office on the
following questlons:,~
          No. 1. Would~a practitionerwho fills presorlp-
     tlons for his patients be required to have a permit
     from the Texas State Board of Pharmacy?
         No. 2. Can a practitioner authorize his nurse'
    or aide to fill and dispense presorlptlonsfor his
    patients?
         Section 8 of Article 492a, Vernon's Texas Civil Statutes,
as amended, provides as follows:
         '"It shall be unlawful for any person who Is
    not a registeredpharmacist under the provisions of
    this Act to compound, mix, manufacture,combine,
    prepare, label, sell or distribute at retail or
    wholesale any drugs or medicinesi except in original
    packages. Provided that all persons now registered
    as pharmacists ln,thls State,shalahave all the
    rights granted to pharxiaclsts'under this Act. Pro-
    vided. however, that nothing In this Act shallmly
    to or Interfere with any licensed practitionerof
    fi
    me c ne     en                                 reglster-
    ed as such by his respective State Board of Examiner6
    of this State, who shall supply his or her patients,
    as a physician, dentist or chiropodist,and by them
    employed as such, ,wlthsuah remedies as he or she ma%
    aeslre and who does not keep a pharmacy, open shop or
.   -




Mr. Joseph H.~Arnette, page 2 (w-829)




            By the terms of the statute, It ia unlawful for persons
other than registeredpharmacists to fill drug presorlptlons.Licensed
practitionersof medicine, dentlstry or chiropody,not In the retail
d?ug business, are exempted from this restrictionwhen supplying their
own patients. Since such practitionersare thus exempted from the pro-
visions of the pharmacy Act (Art. &%2a) they need not comply with
Its licensing (Seo.9) or permit (Sec. 17j provisions under the stated
circumstances.
            Your second question Is as to whether a practitionercan
authorlze'hlsnurse or aide to fill end dispense prescriptions.It
must be borne In mind that'the Texas 'Pharmacy'Lawwas,phased wlth the
Intention that ltbe liberally construed to carry out its objects and
purposes. The Legislaturemade Its Intent clear by providing In Section
20 of the pharmacy statute as follows:
            11. . .

             "The practice of'pharmacy In the State of Texas
        IS declared a professionalpractice affecting the
        'publichealth, safety, and welfare and Is subject to
        tiegulatlonand oontrol~lnthe pub110 Interest. It Is
        further declared to -bea matter of public Interest and
        concern, that the praotlce of pharmacy, as defined In
        this Act, merit and receive the confidence of the pub-
        lic and that only qualified persons be permltted.to
        practlce~1jharmao.y
                          ln,the State of Texas. This Act shall
        be liberallyeonstrued to,oarry qut,these objecte,,,+nd
        ~Purpy~s?",,
            Seo$lon 8 of the Act specificallyprovides ,thatIt Is
unlawful,forany~person who Is not a reglstered.phaiplaolet under the
provisionsof the Aat to compound,mix, or manufacture any drugs or
medicines at retail or wholesale and this same Section In effeot re-
quires a pharmacist to mix and prepare each prescriptionpersonally.
There Is no.doubt that this provision was made to protect the Interest
of the ~publlo.
            Certain practitionersare exempted from the pharmacy law
under certain designated olroumstances.However, to hold that these
exempt practitionerscould In $urn authorize nurses or other aid&
.   -




or. Joseph H. Annette, Page 3 (w-829)

to fill and dispense presoriptlonswould be to place In the hands
of the practitionersthe power to create additional exemptionsover
and above those created by the Legislature.No such authority Is
attempted to be delegated by the Act In question, and we think the
evident Intention of the statute Is to limit the practice of pharmacy
to those licensed by the State Board of Pharmacy, subject only to the
specific exemptions set out In the statute. It Is perhaps worthy of
notice that the last paragraph of Section 8 exempts certain senior
pharmacy students operating under the direct supervisionof a registered
pharmacist. It would appear that If the legislaturehad Intended that
nurses or other aides acting under the supervisionof a practitioner
should also be exempted, specific mention thereof would have 'beenmade.
Accordingly,your second question is answered In the negative.
                                 SUMMARY
              A practitionerwho fills prescriptionsfor his
         patients Is not required to have a permit from the
         Texas State Board of Pharmacy.
              A practitionermay not authorize his nurse or
         aide to fill and dispense,presorlptlonsfor his
         patients.
                                        Very truly yours,
                                        WILL WILSON
                                        Attorney General of Texas




JAS:bh
APPROVED:
OPINION COMBlImE
W.V. Oeppert, Chairman
Charles D. Cabanlss
Marietta McGregor Payne
Leon Pesek
REVIEWEDFOR THE ATTORNEY GENERAL
BY:
        Leonard Passmore